Citation Nr: 0534858	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-12 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970 and from March 1971 to March 1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that at the time the case was 
remanded by the board, it was requested that a VA dental 
examination be conducted to ascertain whether any current 
dental disability may be potentially attributable to the 
trauma that the veteran reportedly sustained during active 
duty.  An opinion regarding the etiology was requested.  The 
record shows that, while the examination was conducted, the 
examiner only rendered an opinion regarding the etiology of 
the missing teeth, not the crowns of teeth 8, 9, and 10, 
which the examiner noted were those that the veteran reported 
were damaged in the injury he sustained during service.  A 
remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  Under these circumstances, an additional opinion is 
required.  

In addition, the veteran has requested that an attempt be 
made to obtain medical records that may be found at the 
Regional Office in Baltimore, Maryland.  He reportedly was 
told that medical records were found at that RO some years 
ago.  As the case must be remanded, this request should be 
acknowledged.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should request that the dentist 
who evaluated the veteran in August 2004 
review the claims file and his examination 
report and render an opinion regarding 
render an opinion regarding whether it is 
at least as likely as not (probability 50 
percent or greater) that the disability of 
teeth numbered 8, 9, and 10 that the 
veteran was noted to have on that 
examination may be attributable to the 
trauma that he reportedly sustained while 
on active duty.  The claims folder should 
be made available for review in connection 
with this review.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  The RO should contact the VA regional 
office in Baltimore, Maryland and request 
that that facility conduct a search for any 
of the veteran's records that might be mis-
filed at that facility.  If no records are 
found, that should be documented in the 
claims folder.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


